MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 FILED
regarded as precedent or cited before any                         Jul 20 2017, 9:20 am

court except for the purpose of establishing                          CLERK
                                                                  Indiana Supreme Court
the defense of res judicata, collateral                              Court of Appeals
                                                                       and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEY FOR APPELLEE
Joel M. Schumm                                           Andrew B. Howk
Indianapolis, Indiana                                    Hall, Render, Killian,
                                                         Heath & Lyman
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Civil                               July 20, 2017
Commitment of M.R.,                                      Court of Appeals Case No.
Appellant-Respondent,                                    49A04-1701-MH-191
                                                         Appeal from the Marion Superior
        v.                                               Court
                                                         The Honorable Steven R.
St. Vincent Hospital and Health                          Eichholtz, Judge
Care Center, Inc. d/b/a St.                              Trial Court Cause No.
Vincent Stress Center,                                   49D08-1701-MH-183
Appellee-Petitioner




Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1701-MH-191 | July 20, 2017       Page 1 of 4
[1]   M.R. has been diagnosed with severe depression and borderline personality

      disorder. In January 2017, St. Vincent Stress Center sought the involuntary

      commitment of M.R. after she stabbed herself in the abdomen. The trial court

      held a hearing on the petition on January 5, 2017, at which there was testimony

      and discussion regarding the possibility of a future transfer from St. Vincent to a

      state facility. The trial court ultimately granted a regular commitment to St.

      Vincent but stated, “[if] the hospital decides to attempt to transfer to the state

      hospital [in the future], so be it.” Tr. p. 27. Following the hearing, the trial

      court granted the petition for involuntary commitment, finding that M.R. was

      in need of custody, care, and treatment at St. Vincent Stress Center.


[2]   M.R. ostensibly appeals from that order, but is not challenging the involuntary

      commitment or the trial court’s order that she be placed at St. Vincent Stress

      Center. Instead, she directs our attention to a notice filed with the trial court on

      February 28, 2017 (nearly one month after she initiated this appeal), indicating

      the intention of St. Vincent Stress Center to transfer M.R. to Richmond State

      Hospital. She objects to the transfer, arguing that proper procedures were not

      followed. But there is no court order from which she is appealing; instead, this

      transfer appears to have been an administrative decision. 1




      1
        There are no trial court orders appearing in the Chronological Case Summary following the February 28,
      2017, notice that the superintendent of Richmond State Hospital had authorized M.R.’s transfer to that
      facility. Appellant’s App. Vol. II p. 3, 25-27.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1701-MH-191 | July 20, 2017             Page 2 of 4
[3]   Indiana Code section 12-26-11-6 provides that a committed individual whose

      commitment is transferred “may, within thirty (30) days after the transfer,

      petition the committing court for an order setting aside the transfer . . . .” Here,

      M.R. did not file a petition with the trial court to set aside the transfer, nor did

      the trial court ever issue a ruling regarding the transfer. Under these

      circumstances, there is no trial court order before us to review.


[4]   M.R. insists that she appeals from the initial order of commitment, arguing that

      her placement is an integral part of that commitment. We do not disagree, but

      simply note that the trial court’s final order of commitment orders that she be

      placed in St. Vincent Stress Center. Appealed Order p. 2. Consequently, there

      is nothing in that order with which she disagrees.


[5]   She also contends that St. Vincent’s position requires a conclusion that patient

      transfers “never squarely fall within an appealed order and the only remedy for

      a deficient transfer lies within the trial court.” Reply Br. p. 4. We disagree.

      Our General Assembly has set forth a statutory procedure that requires that a

      committed individual seeking to set aside a transfer must first seek relief with

      the trial court. If the individual is not satisfied with the trial court’s ruling, then

      she is free to seek appellate review of that order. Here, however, there is no

      such order for us to review.


[6]   Finally, M.R. contends that neither her immediate family nor her attorney were

      notified of the transfer. As noted above, M.R. would have thirty days from the

      date of transfer—not of the filing of the notice of the pending transfer—to


      Court of Appeals of Indiana | Memorandum Decision 49A04-1701-MH-191 | July 20, 2017   Page 3 of 4
      challenge it in a trial court. If, for some reason, M.R.’s husband and other

      family members were genuinely unaware that she was transferred to an entirely

      different facility for longer than thirty days after the transfer, she would

      certainly be entitled to argue to the trial court that the alleged lack of actual

      knowledge of the transfer extended the deadline. Here, however, she did not

      even try, so we have no trial court order regarding her transfer (or her right to

      contest it) to review.


[7]   The only order properly before us is the trial court’s initial order committing

      M.R. involuntarily to St. Vincent Stress Center. She does not contest the

      involuntary commitment or the placement at St. Vincent. Therefore, we affirm.


[8]   The judgment of the trial court is affirmed.


      Bailey, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A04-1701-MH-191 | July 20, 2017   Page 4 of 4